DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 12-16 of Applicant’s response filed 09/30/2021, with respect to the 35 U.S.C. 103 rejections have been fully considered, and they are persuasive. The 35 U.S.C. 103 rejections have been withdrawn.
Applicant's arguments, see pages 7-12 of Applicant’s Response filed 09/30/2021 with respect to the 35 U.S.C. 101 rejections have been fully considered but they are not persuasive.
 Applicant argues, on pages 7-8, that the technique of generating model in accurately estimating demand response potential of the building are carried out by relaxing real-world scenarios which cannot be merely performed within the realm of the generic computer components and without the real-world building scenarios. Examiner respectfully disagrees. Examiner respectfully notes that the claims recite only these steps coupled with a set of generic computer components. Thus, such steps must necessarily be able to be performed within the realm of the generic computer components recited. Notwithstanding such, Examiner respectfully notes that such an argument is not in line with the standard set forth in Alice for determining eligibility. 
Applicant argues, on pages 8-12, that the claimed elements do not recite mental processes or mathematical operations. Examiner respectfully disagrees. Applicant argues that estimating DRP 
Applicant argues on page 12 that the claim integrates the abstract ideas recited into a practical application thereof since they recite a technical solution for estimating demand response potential. Examiner respectfully disagrees. Examiner respectfully notes that, but for the requirement to implement the abstract idea on a set of generic computer components, no additional elements are recited. Furthermore, the alleged benefits recited by Applicant stem from the abstract idea itself and do not improve any computing technology since, the same benefits would be brought about if the abstract idea (the methods of modeling and estimating) were practiced outside of the realm of such a generic computer environment. Therefore, Applicant’s arguments are found unpersuasive. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-6, 8-9, 11-13, and 15 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible 
Regarding independent claims 1, 8, and 15 the claims are directed to one of the four statutory categories (a process, a machine, and an article of manufacture, respectively.) The claimed invention of independent claims 1, 8, and 15 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1, 8, and 15, as a whole, recite the following limitations:
estimating a demand response potential (DRP) of a facility constituting one or more buildings, for a given tariff structure and demand response (DR) incentive from a utility based on (i) a baseline energy consumption (E*) associated with cost optimal operation of the facility with no DR and (ii) energy consumption (EDR) of the facility with DR (202); (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites mental processes since it is so broad as to encompass any mental estimation, evaluation, or judgment of the demand response potential, the baseline energy consumption and the energy consumption with DR which could be performed by a human using their mind and a pen and paper; alternatively, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to recite any mathematical determination of these features using models, equations, formulae, or mathematical operations (subtracting  EDR from E* to achieve DRP, for example).
and determining optimal incentive for the facility based on the estimated DRP (204). (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites mental processes since it is so broad as to encompass any mental estimation, evaluation, or judgment of the optimal incentive which could be performed by a human using their mind and a pen and paper; alternatively, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to recite any mathematical determination of the incentive using models, equations, formulae, or mathematical operations; finally, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities and business relations since the limitation recites the determination of an offered incentive for a service user to reduce their usage, a step which would be performed by commercial service entities looking to manage surplus demand)
wherein the baseline energy consumption (E) and the energy consumption (EDR) of the facility with DR are based on a plurality of constraints, wherein each building includes multiple thermal zones served by one or more air handling unit (AHU) fan and chiller unit, wherein the plurality of constraints indicate thermal comfort requirements of occupants in the one or more buildings;  (claims 1, 8, and 15; this limitation merely alters the factors used in determining E and EDR, and therefore further recites the abstract ideas recited above since it 
and wherein the plurality of constraints include:  (i) a dynamic thermal model of the facility to predict temperature evolution given the ambient conditions, internal heat loads and building envelope parameters, wherein the dynamic thermal model uses lumped capacitance models wherein dynamic thermal model considers (a) ambient heat entering a space inside the building through the building envelope and (b) internal heat loads resulting from occupants, computers, and lighting; (ii) a Heating Ventilation and Air Conditioning (HVAC) model for Air Handling Unit (AHU) fan and chiller unit given the fan mass flow rate and total cooling load respectively; and (iii) systemic inertia in HVAC equipment wherein the systemic inertia in the HVAC equipment effects a time taken by the HVAC equipment to achieve a fully loaded state after being switched on,  (claims 1, 8, and 15; this limitation merely alters the factors used in determining E and EDR, and therefore further recites the abstract ideas recited above since it could still be performed in the human mind, and still recites mathematical concepts regardless of the addition of these factors. In particular, the dynamic thermal model (even being based on factors (a) and (b)), HVAC model, and systemic inertia (even such a particular type of systemic inertia) are so broad as to encompass any mental estimation using the mind and a pen and paper, or any mathematical formula for determining E and EDR using these models and therefore further recites one or more abstract ideas)
wherein the dynamic thermal model and the HVAC model are generated by minimizing complexity of the building by reducing the multiple thermal zones served by multiple AHU fans and chillers into a single thermal zone, a single AHU, and a single chiller with a single averaged performance curve; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could generate a model using an averaged performance curve which reduces multiple thermal zones into a single zone, single AHU, and a single chiller; alternatively, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to encompass any formula or mathematical algorithm for generating a model using an averaged performance curve which reduces multiple thermal zones into a single zone, single AHU, and a single chiller)
(wherein the optimal incentive is determined by) computing aggregate reduction for the facility based on the estimated DRP of the one or more buildings for each possible value of incentive; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could compute aggregate reduction for a facility based on estimated demand response potential for each possible value of incentives; alternatively, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to encompass any formula or mathematical algorithm for computing aggregate reduction for a facility based on estimated demand response potential for each possible value of incentives)
(wherein the optimal incentive is determined by) computing aggregated incentive from the utility as a weighted summation of the estimated DRP of the one or more buildings; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could compute aggregate incentive from the utility as a weighted summation of DRP of one or more buildings; alternatively, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to encompass any formula or mathematical algorithm for computing aggregate aggregated incentive from the utility as a weighted summation of DRP of one or more buildings)
(wherein the optimal incentive is determined by) assigning non-uniform incentive to the one or more buildings constituting the facility by adjusting the incentives such that the aggregated incentive is minimized and the estimated DRP achieves a target aggregate reduction for the utility; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could assign non-uniform incentives to buildings by adjusting incentives such that an aggregated is minimized and an estimated DRP achieves a target aggregate reduction for the utility; alternatively, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to encompass any formula or mathematical algorithm for assigning non-uniform incentives to buildings by adjusting incentives such that an aggregated is minimized and an estimated DRP achieves a target aggregate reduction for the utility)
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
A processor implemented method (200) comprising: (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable 
A system (100) comprising: (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
one or more data storage devices (102) operatively coupled to one or more hardware processors (104) and configured to store instructions configured for execution by the one or more hardware processors to: (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A computer program product comprising a non-transitory computer readable medium having a computer readable program embodied therein, wherein the computer readable program, when executed on a computing device, causes the computing device to: (claim 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
shifting an electrical load of the facility from a DR period to a non-DR period, based on the estimated DRP and the determined optimal incentives without reducing comfort requirements of occupants in the one or more buildings during the DR period and the non-DR period. (claims 1, 8, 15; the broadest reasonable interpretation of this limitation represents insignificant extra-solution activity in the form of post-solution data output; Examiner actually control one or more loads, but rather may be mere scheduling or output of data which schedules a load shift based on the broadest reasonable interpretation here)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. The following limitations have been characterized as extra-solution activity:
shifting an electrical load of the facility from a DR period to a non-DR period, based on the estimated DRP and the determined optimal incentives without reducing comfort requirements of occupants in the one or more buildings during the DR period and the non-DR period. (claims 1, 8, 15; the broadest reasonable interpretation of this limitation represents the court-recognized well-understood routine and conventional computer function of transmitting or receiving data over a network, or storing or retrieving data in memory; Examiner respectfully notes that the limitation does not actually control one or more loads, but rather may be mere 
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claims 1, 8, and 15 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 2, 4-6, 9, and 11-13, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
 Claims 2 and 9:
wherein the baseline energy consumption (E) and the energy consumption (EDR) of the facility with DR are based on a cost criteria.
This limitation merely alters the factors used in determining E and EDR, and therefore further recites the abstract ideas recited above since it could still be performed in the human mind, and still recites mathematical concepts regardless of the addition of these factors. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more thereto.
Claims 4 and 11:
wherein the cost criteria for the baseline energy consumption (E) is associated with total HVAC energy consumption due to AHU fan and chillers and is a function of AHU fan speed for a given time period;
and the cost criteria for the energy consumption (ER) of the facility with DR is associated with reduction in energy consumption from the baseline energy consumption based on the incentive from the utility and the total HVAC energy consumption associated thereof.
 This limitation merely alters the factors used in determining E and EDR, and therefore further recites the abstract ideas recited above, since it could still be performed in the human mind, and still recites mathematical concepts regardless of the addition of these factors. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more thereto.
Claims 5 and 12:
wherein the plurality of constraints are associated with maximum AHU flow rate, thermal comfort requirement, maximum available chiller capacity and temperature evolutions.
 Again, this limitation merely alters the factors used in determining E and EDR, and therefore further recites the abstract ideas recited above, since it could still be performed in the human mind, and 
Claims 6 and 13:
wherein the temperature evolutions for given ambient conditions, internal heat loads and building envelope parameters are predicted by the dynamic thermal model.
 Again, this limitation merely alters the factors used in determining E and EDR, and therefore further recites the abstract ideas recited above, since it could still be performed in the human mind, and still recites mathematical concepts regardless of the addition of these factors. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more thereto.
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent 
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/EMMETT K. WALSH/Primary Examiner, Art Unit 3628